Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  June 11, 2015

The Court of Appeals hereby passes the following order:

A15A1757; A15A1758; A15A1759. EARL PARRISH v. THE STATE.

      Earl Parrish was sentenced to life in prison for rape, and his conviction was
affirmed on appeal. See Parrish v. State, 237 Ga. App. 274 (514 SE2d 458) (1999).
Parrish filed several pro se motions seeking to vacate or set aside his allegedly void
sentence. The trial court denied the motions in orders entered on December 23, 2013
and November 17, 2014. Months later, Parrish sought to appeal these rulings and
filed a motion to proceed in forma pauperis. The trial court denied the motion to
proceed in forma pauperis under OCGA § 9-15-2 (d) on the basis that the notices of
appeal were untimely and thus no relief could be granted. Parrish filed a motion for
reconsideration from this ruling, which the trial court denied on January 15, 2014.
      In Case Number A15A1757, Parrish seeks to appeal the order denying his
motion for reconsideration. In Case Number A15A1758, Parrish seeks to appeal the
trial court’s November 17, 2014 order. In Case Number A15A1759, Parrish seeks to
appeal the December 23, 2013 order.
      Under OCGA § 5-6-38 (a), a notice of appeal must be filed within 30 days after
entry of an appealable order. The proper and timely filing of a notice of appeal is an
absolute requirement to confer jurisdiction on this Court. See Rowland v. State, 264
Ga. 872 (1) (452 SE2d 756) (1995). Here, none of Parrish’s notices of appeal was
timely filed.1 We thus lack jurisdiction to consider these appeals, which are hereby


      1
       The notice of appeal in Case Number A15A1757 was filed January 8, 2015,
almost a year after the trial court’s January 15, 2014 order. The notice of appeal in
Case Number A15A1758 was filed on December 19, 2014, 32 days after the trial
DISMISSED.2

                                      Court of Appeals of the State of Georgia
                                                                           06/11/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.




court’s November 17 order. The notice of appeal in Case Number A15A1759 was
filed on September 29, 2014, 280 days after the trial court’s December 23, 2013
ruling.
      2
         In his notice of appeal in Case A15A1759, Parrish states that he did not
receive timely notice of the trial court’s December 2013 order, which was mailed to
the wrong prison. Regardless of the reason, however, this Court is without
jurisdiction to consider an untimely appeal. See Atlantic- Canadian Corp. v. Hammer,
Siler, George Assoc., Inc., 167 Ga. App. 257, 257-258 (1) (306 SE2d 22) (1983).
Moreover, Parrish’s appeals suffer from additional jurisdictional defects, which we
need not address given the untimeliness of the notices of appeal.